Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 1 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 2 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 3 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 4 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 5 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 6 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 7 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 8 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 9 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 10 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 11 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 12 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 13 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 14 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 15 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 16 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 17 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 18 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 19 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 20 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 21 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 22 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 23 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 24 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 25 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 26 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 27 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 28 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 29 of 30
Case 16-41033   Doc 44-1   Filed 05/26/20 Entered 05/26/20 13:54:05   Desc Exhibit
                                 A Page 30 of 30
